Title: To James Madison from Elias Vanderhorst, 28 July 1803
From: Vanderhorst, Elias
To: Madison, James


					
						Sir:
						July 28th. 1803.
					
					The Preceeding is a Copy of my last of 10th. Instt. since when I have not been honored with 


any of your favrs.  The object of the present is chiefly to enclose you a few of the latest News-Papers 


& a London Price Current, which will give some idea of what is now passing on this side of 


the Atlantic, though I cannot but observe that the picture they draw is not the most exact resemblance of truth, yet they serve in some degree to shew the State 


& course of Public affairs.  One would suppose from them that the War is popular but I 


must confess to you that my judgment fails me greatly if this is really the case.  Unhappily for 


Mankind War is become too much a Trade with us & Perhaps with some 


other Nations also, owing to the Rich Harvest it yields to those in Power, 


and the opportunity it affords them of Providing not only for themselves but 


for their supporters & dependants, & hence the numerous & Zealous 


advocates for it.  I shall not however be surprised if a National 


Bankruptcy (if not something worse) should be the result of such a Traffick: especially 


when bolstered up by that delicate Shadow of wealth—Paper.
					The Season here continues uncommonly fine and there is at present the most flattering prospect of an 


abundant Harvest and which indeed will soon be realised, should the weather for gathering it prove 


equally favorable.  I remain with great respect, Sir, Your most Obt. & most Hble. Servt.
					
						Elias Vander Horst
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
